DETAILED ACTION
	Claims 1-14 are pending.  
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for preparing manganese oxide material comprising the steps of producing manganese oxide nano particles from manganese salts, and mixing the nano particles with lithium salts and performing a heat treatment on the mixture for 350 to 430 C for 1-3.5 hours and performing a second heat treatment at 650-750 C for 2.5-8 hours wherein the total time for all stages does not exceed 11.5 hours.
Prior art Kim (KR 2011-0095006) teaches a method of making manganese dioxide cathode material that is heat treated for heat treated for 10 hours at 700 C.  Kim does not teach performing a heat treatment on the mixture for 350 to 430 C for 1-3.5 hours and performing a second heat treatment at 650-750 C for 2.5-8 hours wherein the total time for all stages does not exceed 11.5 hours.
Claim 14 recites a Li, Mn, O cathode of the claimed formula, wherein the lmo comprises nanorods having a number average length of 100-500 nm and a width of 20 to 200 nm.
Prior art Luo teaches a LMO cathode comprising of the claimed formula with 80 nm wide nanorods and a length of 2-3 microns.  Luo does not teach the claimed nanorod length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729